 



John B. Sanfilippo & Son, Inc.
Sanfilippo Value Added Plan (“SVA Plan”)

I.   Purposes of the Plan       The purpose of the Plan is to more closely link
incentive cash compensation to the creation of shareholder value. The Plan is
intended to foster a culture of performance and ownership, promote employee
accountability, and establish a framework of manageable risks imposed by
variable pay. The Plan is also intended to reward long-term, continuing
improvements in shareholder value with an opportunity to participate in a
portion of the wealth created.   II.   Definitions       “Actual Improvement”
means the annual change in SVA, as determined under Section V(B)(1) of the Plan,
which can be positive or negative.       “Annual Salary” means, with respect to
a Participant, his or her annual base salary rate in a particular fiscal year of
the Company.       “Board” means the Board of Directors of the Company.      
“Bonus Bank” means the amount of a Plan Participant’s Bonus potential that is
not yet earned and which is accounted for by the Company in a non-interest
bearing book entry account until such time as it may be earned and paid in the
form of Bonus Paids under the Plan.       “Bonus Declared” means the annual
bonus amount for a Plan Year, as determined under Section V of the Plan.      
“Bonus Interval” means the amount of SVA growth or diminution as a variance from
Target SVA Improvement that would either (i) result in the doubling of the
Target Bonus for SVA performance above Target SVA Improvement; or, (ii) result
in the realization of no Target Bonus for SVA performance below Target SVA
Improvement.       “Bonus Paid” has the meaning set forth in Section VI.B.      
“Capital Charge” means the Cost of Capital multiplied by the Company’s aggregate
capital, as determined by the Committee.

 



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

    “Cause” means the Participant’s (i) commission of an act of fraud,
embezzlement or theft in connection with the Participant’s employment,
(ii) commission of intentional wrongful damage to property of the Company,
(iii) failure to perform the material duties of employment after receipt of
written notice from the Company, or (iv) conviction of a felony (or plea of
guilty or nolo contendre).       “Change in Control” means the later of:
(i) date on which no shares of the Company’s Class A common stock, $.01 par
value per share, remain outstanding, and (ii)(A) a change in the ownership of
the Company, (B) a change in effective control of the Company or (C) a change in
the ownership of a substantial portion of the assets of the Company (each of A,
B and C as defined in Section 409A).       “Code” means the Internal Revenue
Code of 1986, as amended.       “Committee” has the meaning set forth in
Section IV.A.       “Company” means John B. Sanfilippo & Son, Inc., a Delaware
corporation, and its successors and assigns.       “Cost of Capital” means the
Company’s cost of equity plus its cost of debt, expressed as a percentage, as
determined by the Committee using a weighted average of the expected return on
the Company’s debt and equity capital. Cost of Capital is intended to reflect
the rate of return that an investor could earn by choosing another investment
with equivalent risk.       “Declared Bonus Multiple” means the multiple
determined in accordance with Section V(B)(4) of the Plan for purposes of
determining a Participant’s Bonus Declared.       “Disability” means a
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company or Subsidiary; or, if
different, as may be defined for purposes of Section 409A.       “Key Employee”
means a Participant who is a “specified employee” for purposes of Section 409A.

Page | 2



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

    “NOPAT” means the Company’s net operating profit after tax, as determined by
the Committee from the Company’s audited financial statements.      
“Participant” shall be as defined in Section III.       “Performance Target
Bonus” means the annual Bonus Declared a Participant would earn, if any, for a
Plan Year if Actual Improvement equaled Target SVA Improvement, determined by
multiplying a Participant’s Annual Salary for that Plan Year by the
Participant’s Performance Target Bonus Percentage for that Plan Year.      
“Performance Target Bonus Percentage” means the percentage of a Participant’s
Annual Salary, as established or approved by the Committee for purposes of
determining a Participant’s Performance Target Bonus.       “Plan” means the
John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan.       “Plan Year”
means the fiscal year of the Company.       “Retirement” means a Participant’s
termination of employment, other than for Cause, either: (i) on or after age 65,
or (ii) on or after age 55 if the Participant has been credited with, at least,
10 full years of employment at the time of his termination of employment.      
“Section 409A” means Code Section 409A and all applicable rules and regulations
related thereto.       “Subsidiary” means any corporation at least eighty
percent (80%) of the outstanding voting stock of which is owned by the Company.
      “SVA” means the “shareholder value added” of the Company determined each
Plan Year by deducting the Company’s Capital Charge from NOPAT, as determined by
the Committee.       “Target Bonus” means the annual bonus a Participant may
earn which shall be based on one or more of the following with weightings as
determined by the Committee: Actual Improvement (with a minimum weighting of
eighty percent (80%))and individual Participant performance.       “Target SVA
Improvement” means the targeted improvement in annual SVA growth for the Bonus
Declared Percentage to be earned in full.       III. Eligibility

Page | 3



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

    An employee of the Company or a Subsidiary who, individually or as part of a
group, is selected by the Committee to be eligible to participate in the Plan
for the Plan Year shall become a Participant as of the first day of such Plan
Year, unless otherwise determined by the Committee.

IV.   Administration

  A.   The Committee         The Compensation, Nominating and Corporate
Governance Committee of the Board shall be the Committee hereunder unless a new,
independent committee is selected by the Board. For this purpose, a new
Committee will be deemed independent if it is comprised solely of two or more
directors who are “independent directors” within the meaning of the The Nasdaq
Stock Market, Inc.’s rules and regulations.     B.   Powers         The
Committee shall have full and exclusive discretionary power to:

  1.   Interpret the Plan,     2.   To determine those employees of the Company
and its Subsidiaries who are eligible to participate in the Plan, and     3.  
Adopt such rules, regulations, and guidelines (including the establishment of
performance criteria), for administering the Plan as the Committee may deem
necessary or proper, including the full discretion not to make payment of any or
all of the Bonus Paid determined in Section V.

  C.   Adjustment to Payments         Subject to final approval of the
Committee, individual Participant payments may be subject to change by
recommendation of the Participant’s manager and senior management team, with
consideration given to the individual’s successful job performance. The Company
retains the right to declare forfeited any payment amounts determined hereunder
for any Participant who violates any Company policy.

Page | 4



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  D.   Third-Party Advisors         The Committee may employ attorneys,
consultants, accountants, and other persons. The Board, Committee, the Company
and its officers shall be entitled to rely upon the advice or opinion of such
persons.     E.   Binding Effect of Committee Actions         All actions taken
and all interpretations and determinations made by the Committee shall be final
and binding upon the Participants, the Company, and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination, or interpretations made in good faith with respect to the Plan.
All members of the Committee shall be fully protected and indemnified by the
Company, to the fullest extent permitted by applicable law, in respect of any
such action, determination, or interpretation of the Plan.     F.   Foreign
Jurisdiction         The Committee shall have the discretion to modify or amend
the Plan, or adopt additional terms and/or conditions, as may be deemed
necessary or advisable in order to comply with the local laws and regulations of
any jurisdiction.

V.   Determination of Bonus Declared

  A.   Determination of SVA and Actual Improvement

  1.   Beginning of Plan Year Determinations. At the beginning of each
applicable Plan Year, the following determinations shall be made:

  a)   The Committee shall determine the Company’s annual SVA as of the end of
the preceding Plan Year.     b)   The Committee shall determine or approve
Performance Target Bonus Percentages for each Participant and the Company’s Cost
of Capital for the applicable Plan Year.     c)   The Committee shall establish
the Target SVA Improvement and the Bonus Interval for the applicable Plan Year,
which standards may be set by the Committee for one or more Plan Years.

  2.   End of Plan Year Determinations. As of the end of each applicable Plan
Year, the following determinations shall be made:

Page | 5



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  a)   The Committee shall determine the Company’s annual SVA as of the end of
the Plan Year and the resulting Actual Improvement.     b)   The Committee shall
determine, or approve the determination of, the Declared Bonus Multiple for such
Plan Year, consistent with the terms of the Plan.

  B.   Determination of Bonus Declared         Each Participant shall be
credited with a Bonus Declared, if any, for a Plan Year according to the
following:

  1.   The Actual Improvement in SVA for a Plan Year shall be determined by
subtracting the SVA for the immediately preceding Plan Year from the SVA for the
Plan Year.     2.   If the Actual Improvement exceeds the Target SVA
Improvement, the amount of that excess shall be the “Excess Improvement”;     3.
  If the Target SVA Improvement exceeds the Actual Improvement, the amount of
that excess shall be the “Shortfall”;     4.   The Declared Bonus Multiple shall
be determined by comparing the Excess Improvement or Shortfall to the Target SVA
Improvement and Bonus Interval, according to the following:

  a)   If the Actual Improvement equals the Target SVA Improvement, the Declared
Bonus Multiple shall equal one (1).     b)   If the Actual Improvement exceeds
the Target SVA Improvement, the Declared Bonus Multiple shall equal the Excess
Improvement divided by the Bonus Interval, plus one (1).     c)   If the Actual
Improvement is less than the Target SVA Improvement, the Declared Bonus Multiple
shall equal the Shortfall (expressed as a negative number) divided by the Bonus
Interval, plus one (1).

  5.   The Bonus Declared for each Participant shall equal the Participant’s
Performance Target Bonus, multiplied by the Declared Bonus Multiple, with such
amount being credited to the Participant’s Bonus Bank in accordance with Section
VI of this Plan;

Page | 6



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  6.   A Participant’s Bonus Declared may be based upon the Declared Bonus
Multiple for the Company only, or at the discretion of the Committee, a
Participant’s Bonus Declared may be based upon the Declared Bonus Multiple for a
particular division, operation, or Subsidiary of the Company, or combination
thereof as determined by the Committee.

VI.   Payment of Bonus Paid

  A.   Bonus Bank Determination         Each Participant shall have a Bonus Bank
to which the Bonus Declared shall be credited. For each applicable Plan Year the
Bonus Bank shall be increased by the amount of any positive Bonus Declared or
decreased by the amount of any negative Bonus Declared. The bonus payable to a
Participant with respect to the applicable Plan Year, if any (“Bonus Paid”),
shall be determined as set forth in Section VI.B..     B.   Determination of
Bonus Paid         After the end of each applicable Plan Year, after first
crediting the Participant’s Bonus Bank with the Participant’s Bonus Declared
(which may be positive or negative), the Company shall pay each Participant a
Bonus Paid equal to the sum of (i) the Participant’s Bonus Declared, if positive
(but not exceeding 120% of the Performance Target Bonus), plus (ii) one-third
(1/3) of the Participant’s remaining Bonus Bank balance as of the payment date
(after reducing for (i)); provided that the Bonus Paid may not exceed the
Participant’s Bonus Bank. If the amount in a Participant’s Bonus Bank prior to
determining the Bonus Paid is less than the Participant’s Bonus Declared, the
entire amount of the Participant’s Bonus Bank shall be paid. No Bonus Paid shall
be payable to a Participant unless and until the Participant has a positive
balance in his or her Bonus Bank as of an applicable payment date. The Bonus
Paid shall be paid by the Company within thirty (30) days following the
Committee’s determination of the Declared Bonus Multiple, but in no event
earlier than the first day of the Plan Year following the applicable Plan Year
and no later than the fifteenth (15th) day of the third month following the end
of the applicable Plan Year. The Bonus Paid determined under this subsection
shall not be earned and vested by the Participant until such time as the date on
which it is paid.

Page | 7



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  C.   Payment Upon Termination of Employment

  1.   In General. Except as specified below, in the event a Participant’s
employment is terminated for any reason or the Participant becomes ineligible to
participate in the Plan, (i) the Participant shall not earn, and Participant’s
Bonus Bank shall not be credited with, any Bonus Declared for the Plan Year in
which the termination occurs, and (ii) in the event that the prior Plan Year
Bonus Paid has not yet been paid, the Participant shall not earn, and
Participant’s Bonus Bank shall not be credited with, any Bonus Declared for such
prior Plan Year. The full amount of the Participant’s Bonus Bank shall be
forfeited in its entirety as of the termination date and the Participant shall
have no rights or interests in the Plan thereafter. However, the Committee, in
its sole discretion, may elect to pay some or all of such Participant’s Bonus
Bank on such terms as it deems appropriate, provided that any such payment is
made within 2 and 1/2 months following the end of the Plan Year in which
employment termination occurs.     2.   Upon Death, Disability, Retirement or
Termination by the Company Other than for Cause. In the event of a Participant’s
termination of employment due to death, Disability, Retirement or by the Company
other than for Cause, the Participant’s Bonus Bank shall be credited as of the
end of the Plan Year in which the termination occurs (the “Termination Year”),
with a Bonus Declared determined in accordance with Section VI(B) of the Plan,
multiplied by a fraction (the “Completion Multiple”), the numerator of which
shall equal the total number of days during the Termination Year in which the
Participant was employed by the Company, and the denominator of which shall be
365. Thereafter, following the payment, if any, of the Bonus Paid for the
Termination Year, the full amount of the Participant’s Bonus Bank (if a positive
balance then exists) shall be considered earned as of the termination date and
shall be paid by the Company to the former Participant, or in the event of his
or her death, to his or her estate or designated beneficiary, in one lump sum
within the time set forth in Section VI(B) above and the Participant shall have
no rights or interests in the Plan thereafter. At the discretion of the
Committee, any payment hereunder that is due to termination of employment by the
Company other than for Cause may be subject to a requirement that the
Participant execute a release of claims

Page | 8



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

      (including claims relating to age discrimination) against the Company and
related persons at the time and in the form determined by the Company from time
to time.

VII.   General Provisions

  A.   No Right to Employment or Participation         No Participant or other
person shall have any claim or right to be retained in the employment of the
Company or a Subsidiary by reason of the Plan or any Bonus Declared or Bonus
Bank. Selection for eligibility to participate in the Plan for any given Plan
Year shall not entitle the Participant to participate in any subsequent Plan
Year. In the event a Participant is not selected to participate in a subsequent
Plan Year, such Participant’s Bonus Bank shall remain unchanged for such year
and Participant shall not be entitled to any payment of such Bonus Bank unless
and until such Participant again becomes eligible or is again selected to
participate in the Plan.     B.   Plan Expenses         The expenses of the Plan
and its administration shall be borne by the Company.     C.   Plan Not Funded  
      The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Bonus Declared or Bonus Bank under the Plan.     D.  
Reports         The appropriate officers of the Company shall cause to be filed
any reports, returns, or other information regarding the Plan, as may be
required by applicable statute, rule, or regulation.     E.   Governing Law    
    The validity, construction, and effect of the Plan, and any actions relating
to the Plan, shall be determined in accordance with the laws of the state of
Illinois and applicable federal law, without regard to the conflicts of laws
provisions of any state.

VIII. Amendment and Termination of the Plan

Page | 9



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

    The Board may, from time to time, amend the Plan in any respect, or may
discontinue or terminate the Plan at any time, provided, however, that:

  A.   Impact on Existing Rights         No amendment, discontinuance or
termination of the Plan shall alter or otherwise affect the amount credited to a
Participant’s Bonus Bank or affect the amount of a Bonus Declared which may be
earned prior to the date of termination;     B.   Impact on SVA Performance
Measurement System         No amendment shall be made which would replace the
SVA performance measurement system for purposes of determining the Bonus
Declared under the Plan during a Plan Year for such Plan Year, provided that the
Board or Committee shall have the authority to adjust and establish Target SVA
Improvement, Performance Target Bonus Percentages, and other criteria utilized
in the SVA performance measurement system;     C.   Consequence of Full
Termination of Plan         In the event of the termination of this Plan, the
full amount, if any, then credited to a Participant’s Bonus Bank shall be paid
in full within sixty (60) days following the effective date of termination, but
in no event later than the fifteenth (15th) day of the third month following the
Plan Year in which the Plan is terminated. If the Plan is terminated prior to
the end of a Plan Year, the Bonus Declared for that Plan Year shall be
determined and credited to a Participant’s Bonus Bank as set forth in Section VI
of the Plan, assuming that Target SVA Improvement for that Plan Year had been
achieved, then pro-rated for the actual number of days in the Plan Year before
the Plan was terminated; and     D.   Consequence of Change in Control        
In the event of a Change in Control, the Bonus Declared for that Plan Year shall
be determined and credited to a Participant’s Bonus Bank as set forth in
Section VI of the Plan, assuming that Target SVA Improvement for that Plan Year
had been achieved, then pro-rated for the actual number of days in the Plan Year
before the Change in Control, except that the Bonus Paid shall equal one hundred
percent (100%) of the Participant’s Bonus Bank after such pro-rated Bonus
Declared is credited, and shall be paid at the effective time of the Change in
Control.     E.   Section 409A         Notwithstanding anything to the contrary
in this Plan:

Page | 10



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  1.   To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Plan during the six-month period immediately following the Participant’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Participant’s “separation from
service” within the meaning of Section 409A; and     2.   A Participant shall
not be entitled to any payments resulting from or arising due to a “termination
of employment”, “termination” or “retirement” (or other similar term having a
similar import) unless (and until) such Participant has “separated from service”
within the meaning of Section 409A.

Page | 11